United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2581
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
James P. Lloyd,                          *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 3, 2000
                                Filed: February 7, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       James P. Lloyd appeals his conviction for presenting a “false, fictitious, or
fraudulent” claim to the United States in violation of 18 U.S.C. § 287. After a flood
damaged Lloyd’s residence in Watertown, South Dakota, two friends let him store his
personal possessions in their rental trailers. When the Federal Emergency Management
Agency, which administers federal disaster relief, rejected Lloyd’s unsupported claim
for reimbursement of trailer rental expenses, Lloyd obtained rental bills from his
friends, marked the bills “paid,” submitted them to FEMA to support his claim for
reimbursement, and received $2,957 in disaster assistance. The government later
investigated and charged him with violating § 287. Following a bench trial, the district
court1 found that Lloyd violated the statute because he falsely marked the trailer rental
bills paid, and because his friends had no intention of requiring him to pay those bills.

        On appeal, Lloyd contends he is entitled to a judgment of acquittal because he
was charged with violating the wrong statute. Falsely marking the bills paid may have
been the making of a false statement in violation of 18 U.S.C. § 1001, he argues, but
it was not submitting a false claim in violation of 18 U.S.C. § 287. Like the district
court, we disagree. Lloyd submitted to FEMA a false or fraudulent claim for
reimbursement of disaster-related expenses. Getting his friends to bill him for the
phantom expenses, and then marking the bills paid, no doubt created false statements,
but it also supplied the material falsehoods that prompted FEMA to honor his bogus
claim. Thus, he violated § 287, and the judgment of the district court must be affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE CHARLES B. KORNMANN, United States District Judge
for the District of South Dakota.
                                           -2-